DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Per claims, 18-20, they recite the phrases “means to adjust a number of PLS,” “means to compare the decoding time” and “means to decode the data.” The examiner notes that the means appears to be the controller as shown in fig. 1 and ¶0014.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin He on 9/2/22.

The application has been amended as follows: 
Claims: 
1.	(Original)	A data storage device, comprising:
	a memory device; and
	a controller coupled to the memory device, wherein the controller is configured to:
determine a decoding time for data and a number of program loop cycles (PLCs) to program the data to the memory device;
compare the decoding time to a threshold decoding time;
determine that the decoded time is above or below the threshold decoding time;
change the number of PLCs by one; and
program the data to the memory device using the changed number of PLCs.

2.	(Original)	The data storage device of claim 1, wherein the determining comprises determining that the decoded time is above the threshold, and wherein changing the number of PLCs comprises increasing the number of PLCs.

3.	(Original)	The data storage device of claim 1, wherein the determining comprises determining that the decoded time is below the threshold, and wherein changing the number of PLCs comprises decreasing the number of PLCs.

4.	(Original)	The data storage device of claim 1, wherein the controller is further configured to encode the data and decode the data prior to determining the decoding time.

5.	(Original)	The data storage device of claim 1, wherein the controller is further configured to read from a decoder register the decoding time.

6.	(Original)	The data storage device of claim 1, wherein the controller comprises a table tracking the decode time threshold relative to the number of PLCs.

7.	(Original)	The data storage device of claim 6, wherein the number of PLCs is greater for triple level cells (TLCs) compared to single level cells (SLCs).

8.	(Original)	The data storage device of claim 6, wherein the comparing comprises comparing the decoding time to a value found in the table.

9.	(Original)	The data storage device of claim 1, wherein the controller is configured to perform a read operation with a queue depth of 1, wherein the read operation comprises decoding the data, and wherein the decoding the data occurs for a time period that is less than the decoded time when the changing comprises increasing the number of PLCs.

10.	(Original)	The data storage device of claim 1, wherein an amount of time to decode data at a read operation after the data is programmed is decreased with an increase in the number of PLCs.

11.	(Original)	The data storage device of claim 1, wherein the controller is configured to calculate a number of PLCs to program the data, wherein an amount of time to program the data for the calculated number of PLCs is a first period of time, and wherein an amount of time to program data is decreased when the decoded time is below the threshold from the first period of time.

12.	(Original)	A data storage device, comprising:
	a memory device; and
	a controller coupled to the memory device, wherein the controller is configured to:
calculate a decode time for data to be written to the memory device;
determine a number of program loop cycles (PLCs) to program the data to the memory device corresponding to the calculated decode time;
program the data to the memory device using the number of PLCs plus one additional PLC; and
decode the data during a read operation, wherein the decoding occurs for a first period of time, and wherein the first period of time is less than the calculated decode time for the programmed data using the number of PLCs plus one additional PLC.

13.	(Original)	The data storage device of claim 12, wherein the programming occurs to a triple level cell (TLC) of the memory device.

14.	(Original)	The data storage device of claim 12, wherein the read operation comprises sensing, transferring, and decoding performed sequentially.

15.	(Original)	The data storage device of claim 12, wherein the controller maintains a table that matches the decode time to the number of PLCs.

16.	(Original)	The data storage device of claim 15, wherein the number of PLCs for the decode time is different for a single level cell (SLC) and a triple level cell (TLC).

17.	(Original)	The data storage device of claim 15, wherein the controller is configured to search the table and retrieve the number of PLCs based upon the decode time.

18.	(Currently Amended)	A data storage device, comprising:
memory means; and
means to adjust a number of program loop cycles (PLCs) by one based upon a decoding time for data to be programmed to the memory means and a threshold decoding time, wherein a PLC comprises a program pulse and a verification operation; and 
means to program the data to the memory means using the adjusted number of PLCs.

19.	(Previously Presented)	The data storage device of claim 18, further comprising means to compare the decoding time for data to be programmed to the threshold decoding time.

20.	(Original)	The data storage device of claim 18, further comprising means to decode the data.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Per claim 1, the prior art of Nakanishi discloses:  a memory device; and a controller coupled to the memory device, wherein the controller is configured to: determine a decoding time for data and a number of program loop cycles (PLCs) to program the data to the memory device. 
However, Naknishi alone or in combination with any other reference fails disclose or provide motivation for the following limitation in combination with the rest of the claim limitations: … determine… a number of program loop cycles (PLCs) to program the data to the memory device compare the decoding time to a threshold decoding time; determine that the decoded time is above or below the threshold decoding time; change the number of PLCs by one; and program the data to the memory device using the changed number of PLCs.
Per claim 12, the prior art of Nakanishi discloses:  a memory device; and a controller coupled to the memory device, wherein the controller is configured to: calculate a decode time for data to be written to the memory device; determine a number of program loop cycles (PLCs) to program the data to the memory device. 
However, Naknishi alone or in combination with any other reference fails disclose or provide motivation for the following limitation in combination with the rest of the claim limitations: … determine a number of program loop cycles (PLCs) to program the data to the memory device corresponding to the calculated decode time; Page 3PATENT program the data to the memory device using the number of PLCs plus one additional PLC; and decode the data during a read operation, wherein the decoding occurs for a first period of time, and wherein the first period of time is less than the calculated decode time for the programmed data using the number of PLCs plus one additional PLC.
Per claim 18, the prior art of Nakanishi discloses:  a memory means. 
However, Naknishi alone or in combination with any other reference fails disclose or provide motivation for the following limitation in combination with the rest of the claim limitations: … and means to adjust a number of program loop cycles (PLCs) by one based upon a decoding time for data to be programmed to the memory means and a threshold decoding time, wherein a PLC comprises a program pulse and a verification operation; and means to program the data to the memory means using the adjusted number of PLCs
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom VO can be reached on 5712723642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BABOUCARR . FAAL
Primary Examiner
Art Unit 2131



/BABOUCARR FAAL/Primary Examiner, Art Unit 2138